Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicants are informed that the Examiner of record has changed.
2.	The amendment filed 01/25/2021 has been received and considered. Claims 10-11 and 13-16 are presented for examination.

Allowable Subject Matter
3. 	Claim 10-11 and 13-16 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: 
	McNitt et al. (U.S. Patent No. 6,537,076 B2) teaches a method system for computing visualization differential of multi-dimensional information modeling including capturing multi-dimensional datasets for respective physical efforts of a reference user and a non-reference user, recording at least one reference video stream of the physical effort of the reference user with framerates synchronized with the captured multi-dimensional datasets of the physical effort of the reference user, calculating a performance for the non-reference user's captured multi- dimensional datasets and the reference user's captured multi-dimensional datasets and adjusting a playback video framerate of the at least one reference video stream for the non-reference user, 
none of the prior art of record discloses a method for computing visualization differential of multi-dimensional information modeling, including:

adjusting a playback video framerate of the at least one reference video stream for the non-reference user based on the calculated performance differential.”,
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/            Primary Examiner, Art Unit 2127